PER CURIAM.
Because the notice of appeal was not filed within 30 days of rendition of the order identified therein, we dismiss this appeal for lack of jurisdiction. We note that the order identified in the notice of appeal, which we surmise denied appel*1159lant’s motion to suppress, is not independently appealable by a defendant in a criminal proceeding. See Fla. R.App. P. 9.410(b). Such an order may be reviewed on plenary appeal from a final, appealable order, and to the extent such an order has been rendered in the proceedings below and, as appellant appears to claim, his trial counsel neglected to comply with his request to pursue a timely appeal, our dismissal of this proceeding is without prejudice to appellant’s right to seek a belated appeal by filing a petition complying with the provisions of Florida Rule of Appellate Procedure 9.141(c).
DISMISSED.
ALLEN, BENTON and VAN NORTWICK, JJ., concur.